Citation Nr: 0829159	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
low back disorder had been received.  The RO reopened the 
previously denied claim but denied the underlying de novo 
issue of entitlement to service connection for a low back 
disorder.  

Although the RO has reopened the previously denied claim for 
service connection for a low back disorder, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-
1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, 
Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding 
that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for a low back disorder has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO declined to reopen an application for service 
connection for a low back disorder in a December 2003 rating 
decision; the veteran did not appeal the decision.

2.  Evidence received since the December 2003 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disorder.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that declined to reopen 
a claim for service connection for a low back disorder is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2003, 2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

In a September 2001 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  Subsequently, in a December 2003 rating decision, 
the RO declined to reopen the claim and the veteran did not 
timely appeal the decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the December 2003 
decision became final because the veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a low back 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in March 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service treatment records.  In declining to reopen 
the veteran's claim, the RO found that there was no evidence 
that the veteran had a chronic back disorder. 

The Board finds that the evidence received since the last 
final decision is neither cumulative nor redundant of other 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for a low back 
disorder includes a June 2006 VA spine examination which 
noted an impression of degenerative joint disease of the 
lumbar spine.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Since the evidence now shows that the veteran has a current 
back disorder, the claim for service connection for a low 
back disorder is reopened.


ORDER

New and material evidence to reopen claim for entitlement to 
service connection for a low back disorder has been 
presented; to this extent, the appeal is granted.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In June 2006, VA afforded the veteran a spine examination, 
the report of which was rendered in conjunction with review 
of the claims folder and which addressed the etiology of the 
veteran's back disorder.  However, in arriving at his opinion 
that the veteran's current back disorder was less likely than 
not related to a back strain incurred in 1984, the examiner 
failed to address the veteran's extensive history of back 
complaints throughout his active service.  The veteran's 
claims folder contains several service treatment records 
showing back treatment, not just the one 1984 incident 
referenced by the June 2006 VA examiner.  

The veteran's relevant service treatment records are 
summarized as follows.  In October 1983, the veteran 
complained of multiple symptoms including chest and back 
pain.  In December 1983, the veteran had low back pain 
secondary to lifting a tent in the field and was hospitalized 
for five days in the field.  An assessment of resolving low 
back pain was noted.  A follow up record six days later noted 
an assessment of musculoskeletal strain.  Then in November 
1985, the veteran sustained a back injury from lifting; an 
impression of low back muscular strain was noted.  At this 
time, he was placed on physical profile.  In subsequent 
visits the following week, assessments of low back pain were 
noted.  In December 1985, the veteran injured his back 
stooping and bending.  An assessment of continued mechanical 
low back pain was subsequently noted.  In January 1986, an 
assessment of muscular back pain was noted.  The following 
day, the veteran was hospitalized for a week for mechanical 
low back pain.  A week following discharge from the hospital, 
the veteran was seen for complaints of lower back pain and an 
assessment of low back pain was noted.  Then, in February 
1986, the veteran was seen for chronic back pain.  Later that 
month, he was shown to have mechanical low back pain.     

On remand, if possible, the same examiner who conducted the 
June 2006 VA spine examination should be asked to render 
another opinion.  He should review the claims folder in its 
entirety and specifically note the service treatment records 
cited herein to re-address the etiology of the veteran's 
current back disorder. 
 
On his VA Form 9, the veteran requested a hearing.  A hearing 
was subsequently scheduled for him in April 2007.  However, 
the veteran failed to appear for that hearing.  However, 
subsequently, the veteran again requested a hearing at the 
RO.  In view of the remand, the veteran should be contacted 
again and offered the chance for a hearing.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
afforded the opportunity for a hearing 
at the RO either before a Veterans Law 
Judge or a Decision Review Officer.  If 
he opts for a hearing one should be 
scheduled.

2.  The RO should arrange for the same 
examiner who conducted the June 2006 VA 
examination, if possible, to review the 
claims folder and re-address the 
etiology of the veteran's current spine 
disorder.  If necessary, the veteran 
may be re-examined.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

In light of the all the service 
treatment records cited herein, the 
examiner is requested to state whether 
there is a 50 percent probability or 
greater that the veteran's  diagnosed 
back disorder is causally related to 
active service.  In arriving at a 
conclusion, the examiner should address 
the evidence of record, including 
applicable service treatment records.  
All opinions should be accompanied by a 
clear rationale.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the Statement of the Case.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


